Citation Nr: 1033145	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  06-35 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a compensable disability rating for 
retropatellar pain syndrome (RPPS), left knee, prior to April 20, 
2009.

2.  Entitlement to a disability rating in excess of 10 percent 
for RPPS, left knee, since April 20, 2009.

3.  Entitlement to a compensable disability rating for RPPS, 
right knee, prior to April 20, 2009.

4.  Entitlement to a disability rating in excess of 10 percent 
for RPPS, right knee, since April 20, 2009.

5.  Entitlement to a compensable disability rating for plantar 
fasciitis, left foot, prior to February 16, 2007.

6.  Entitlement to a disability rating in excess of 10 percent 
for plantar fasciitis, left foot, since February 16, 2007.

7.  Entitlement to a compensable disability rating for plantar 
fasciitis, right foot, prior to April 20, 2009.

8.  Entitlement to a disability rating in excess of 10 percent 
for plantar fasciitis, right foot, since April 20, 2009.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran has active service from October 2003 to September 
2005.

This matter comes before the Board of Veterans' Appeals (Board) 
from a March 2006 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that granted service connection 
and assigned initial noncompensable disability ratings for RPPS, 
left knee; RPPS, right knee; plantar fasciitis, left foot; and 
plantar fasciitis, right foot, each effective September 24, 2005.  
The March 2006 rating decision also denied the Veteran's claim of 
entitlement to service connection for back pain due to 
thoracolumbar scoliosis and polycystic ovarian syndrome (PCOS) 
with infertility and hirsutism.

In December 2007, the Veteran testified before the undersigned 
Veterans Law Judge, seated at the RO in North Little Rock, 
Arkansas.  A transcript of the hearing has been associated with 
the claims file.

In October 2008, the Board denied the issue of entitlement to 
service connection for PCOS with infertility and hirsutism and 
remanded the remaining issues for additional development.  The 
file has now been returned to the Board for further 
consideration.

A May 2010 rating decision granted the Veteran's claim of 
entitlement to service connection for thoracolumbar scoliosis.  
Thus, the RO's May 2010 action represents a full grant of the 
benefit sought as to the Veteran's claim of entitlement to 
service connection for back pain due to thoracolumbar scoliosis 
and the Board will confine its consideration to the issues set 
forth on the decision title page.

Also by the May 2010 rating decision, the disability ratings 
assigned to the Veteran's RPPS, left knee; RPPS, right knee; 
plantar fasciitis, left foot; and plantar fasciitis, right foot, 
were each increased to 10 percent, effective April 20, 2009.  As 
the 10-percent evaluations are less than the maximum available 
ratings, and there remains a period of time for which 
noncompensable disability ratings were in effect, the issues 
remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  Prior to April 20, 2009, the Veteran's RPPS, left knee, was 
manifested by full range of motion and pain, without recurrent 
subluxation or instability, dislocation or removal of semilunar 
cartilage, malunion or nonunion of the tibia and fibula, or genu 
recurvatum.

2.  Since April 20, 2009, the Veteran's RPPS, left knee, has been 
manifested by slightly limited range of motion and pain, without 
ankylosis, recurrent subluxation or instability, dislocation ore 
removal of semilunar cartilage, malunion or nonunion of the tibia 
and fibula, or genu recurvatum.

3.  Prior to April 20, 2009, the Veteran's RPPS, right knee, was 
manifested by full range of motion and pain, without ankylosis, 
recurrent subluxation or instability, dislocation or removal of 
semilunar cartilage, malunion or nonunion of the tibia and 
fibula, or genu recurvatum.

4.  Since April 20, 2009, the Veteran's RPPS, right knee, has 
been manifested by slightly limited range of motion and pain, 
without ankylosis, recurrent subluxation or instability, 
dislocation or removal of semilunar cartilage, malunion or 
nonunion of the tibia and fibula, or genu recurvatum.

5.  Prior to February 16, 2007, the Veteran's plantar fasciitis, 
left foot, was manifested by full range of motion and pain, 
without ankylosis, malunion of the os calcis or astragalus, 
astragalectomy, acquired flatfoot, weak foot, acquired pes cavus, 
Morton's disease, unilateral hallux valgus, severe unilateral 
hallux rigidus, hammertoe, or malunion or nonunion of the tarsal 
or metatarsal bones. 

6.  Since February 16, 2007, the Veteran's plantar fasciitis, 
left foot, has been manifested by moderately limited range of 
motion and pain, without ankylosis, malunion of the os calcis or 
astragalus, astragalectomy, acquired flatfoot, weak foot, 
acquired pes cavus, Morton's disease, unilateral hallux valgus, 
severe unilateral hallux rigidus, hammertoe, or malunion or 
nonunion of the tarsal or metatarsal bones.

7.  Prior to April 20, 2009, the Veteran's plantar fasciitis, 
right foot, was manifested by full range of motion and pain, 
without ankylosis, malunion of the os calcis or astragalus, 
astragalectomy, acquired flatfoot, weak foot, acquired pes cavus, 
Morton's disease, unilateral hallux valgus, severe unilateral 
hallux rigidus, hammertoe, or malunion or nonunion of the tarsal 
or metatarsal bones.

8.  Since April 20, 2009, the Veteran's plantar fasciitis, right 
foot, has been manifested by moderately limited range of motion 
and pain, without ankylosis, malunion of the os calcis or 
astragalus, astragalectomy, acquired flatfoot, weak foot, 
acquired pes cavus, Morton's disease, unilateral hallux valgus, 
severe unilateral hallux rigidus, hammertoe, or malunion or 
nonunion of the tarsal or metatarsal bones.


CONCLUSIONS OF LAW

1.  Prior to April 20, 2009, the criteria for a compensable 
disability rating for the RPPS, left knee, were not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5010, 5019, 
5256, 5257, 5258, 5259, 5260, 5261, 5262, 5263 (2009).

2.  Since April 20, 2009, the criteria for a disability rating in 
excess of 10 percent for RPPS, left knee, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.14, 4.40, 4.45, 4.59, 4.71a, DCs 5010, 5019, 5256, 5257, 5258, 
5259, 5260, 5261, 5262, 5263 (2009).

3.  Prior to April 20, 2009, the criteria for a compensable 
disability rating for RPPS, right knee, were not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R.        §§ 
3.321(b)(1), 4.14, 4.40, 4.45, 4.59, 4.71a, DCs 5010, 5019, 5256, 
5257, 5258, 5259, 5260, 5261, 5262, 5263 (2009).

4.  Since April 20, 2009, the criteria for a disability rating in 
excess of 10 percent for RPPS, right knee, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.14, 4.40, 4.45, 4.59, 4.71a, DCs 5010, 5019, 5256, 5257, 5258, 
5259, 5260, 5261, 5262, 5263 (2009).

5.  Prior to February 16, 2007, the criteria for a compensable 
disability rating for plantar fasciitis, left foot, were not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.14, 4.40, 4.45, 4.59, 4.71a, DCs 5010, 5020, 5270, 5271, 5272, 
5273, 5274, 5276, 5277, 5278, 5279, 5280, 5281, 5282, 5283, 5284 
(2009).

6.  As of February 16, 2007, the criteria for a disability rating 
of 10 percent, but no more, for plantar fasciitis, left foot, 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.14, 4.40, 4.45, 4.59, 4.71a, DCs 5010, 5020, 
5270, 5271, 5272, 5273, 5274, 5276, 5277, 5278, 5279, 5280, 5281, 
5282, 5283, 5284 (2009).

7.  Prior to April 20, 2009, the criteria for a compensable 
disability rating for plantar fasciitis, right foot, were not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 4.14, 4.40, 4.45, 4.59, 4.71a, DCs 5010, 5020, 5270, 
5271, 5272, 5273, 5274, 5276, 5277, 5278, 5279, 5280, 5281, 5282, 
5283, 5284 (2009).

8.  Since April 20, 2009, the criteria for a disability rating in 
excess of 10 percent for plantar fasciitis, right foot, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 4.14, 4.40, 4.45, 4.59, 4.71a, DCs 5010, 5020, 5270, 
5271, 5272, 5273, 5274, 5276, 5277, 5278, 5279, 5280, 5281, 5282, 
5283, 5284 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

The Veteran's claims of entitlement to increased disability 
ratings arise from her disagreement with the initial evaluations 
assigned following the grant of service connection.  Once service 
connection is granted, the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

As to VA's duty to assist, the Veteran was afforded VA 
examinations in December 2005 and April 2009.  The Veteran has 
not indicated that she was seen regarding her disabilities on 
appeal by any provider or at any time other than the treatment 
reflected in the current records on file.  Therefore, all 
identified, authorized, and available post-service treatment 
records available and relevant to the issues on appeal have been 
requested or obtained.  Based upon the above, the Board finds 
that VA has satisfied its duty to assist and that no additional 
assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001).

In this regard, the Board additionally finds there has been 
substantial compliance with its October 2008 remand directives.  
The Board notes that the U.S. Court of Appeals for Veterans 
Claims has recently held that "only substantial compliance with 
the terms of the Board's engagement letter would be required, not 
strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 
(2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) 
(holding that there was no Stegall (Stegall v. West, 11 Vet. App. 
268) violation when the examiner made the ultimate determination 
required by the Board's remand.)  The record indicates that the 
AMC provided the Veteran appropriate notice of the Dingess 
requirements, obtained additional VA treatment records and 
afforded the Veteran an additional VA examination.  The AMC later 
issued a Supplemental Statement of the Case in May 2010.  Based 
on the foregoing, the Board finds that the AMC substantially 
complied with the mandates of its remand.  See Stegall, supra, 
(finding that a remand by the Board confers on the appellant the 
right to compliance with its remand orders).  Therefore, in light 
of the foregoing, the Board will proceed to review and decide the 
claims based on the evidence that is of record consistent with 38 
C.F.R. § 3.655 (2009).

Increased Ratings

Ratings for service-connected disabilities are determined by 
comparing a veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. Part 4 (2009).  When rating a service-
connected disability, the entire history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a 
question as to which of two ratings shall be applied, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  The 
Board will consider entitlement to staged ratings to compensate 
for times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

The intent of the rating schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as entitled 
to at least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2009).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It is 
essential that the examination upon which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervations, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be expected to 
show evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.  38 C.F.R. § 
4.40 (2009).

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, taking 
into account any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions regarding the avoidance of pyramiding do not forbid 
consideration of a higher rating based on greater limitation of 
motion due to pain on use, including flare ups. 38 C.F.R. § 4.14 
(2009).

With respect to the joints, the factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  Inquiry will be directed to these considerations:  (a) 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) 
more movement than normal (from flail joint, resections, nonunion 
of fracture, relaxation of ligaments, etc.); (c) weakened 
movement (due to muscle injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, etc.); (d) excess 
fatigability; (e) incoordination, impaired ability to execute 
skilled movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, standing 
and weight-bearing are related considerations.  38 C.F.R. § 4.45.

The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2009), 
however, should only be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson v. 
Brown, 9 Vet. App. 7 (1996).

Arthritis shown by X-ray studies is rated based on limitation of 
motion of the affected joint.  When limitation of motion would be 
noncompensable under a limitation-of-motion code, but there is at 
least some limitation of motion, a 10 percent rating may be 
assigned for each major joint so affected.  38 C.F.R. § 4.71a, 
DCs 5003, 5010 (2009).  For traumatic arthritis, DC 5010 directs 
that the evaluation of arthritis be conducted under DC 5003, 
which states that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, DC 5010.

When, however, the limitation of motion is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent may be 
applied to each such major joint or group of minor joints 
affected by limitation of motion.  The limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 
4.71a, DC 5010.  In the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joints or two 
or more minor joint groups will warrant a rating of 10 percent; 
in the absence of limitation of motion, X-ray evidence of 
arthritis involving two or more major joint groups with 
occasional incapacitating exacerbations will warrant a 20 percent 
rating.  The above ratings are to be combined, not added under DC 
5003. 38 C.F.R. § 4.71a, DC 5003, Note 1 (2009).

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence, to the end that its 
decisions are equitable and just.  38 C.F.R. § 4.6 (2009).  It 
should also be noted that use of terminology such as severe by VA 
examiners and others, although an element to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2009).

RPPS of the Left and Right Knee

The Veteran's RPPS, right knee and RPPS, left knee, were both 
initially assigned noncompensable disability ratings under DCs 
5099-5019, effective September 24, 2005.  By a May 2010 rating 
decision, the disability ratings assigned to each were increased 
to 10 percent under DCs 5099-5019, effective April 20, 2009.

DC 5099 indicates that the disability is not listed in the 
Schedule for Rating Disabilities and it has been rated by analogy 
under a closely related disease or injury.  38 C.F.R. §§ 4.20, 
4.27.  In the present case, the RO rated the claim under DC 5019, 
contemplating bursitis.  Bursitis is to be rated on limitation of 
motion of affected part as degenerative arthritis.  38 C.F.R. § 
4.71a, DC 5019 (2009).  Thus, DC 5260, contemplating limitation 
of flexion, DC 5261, contemplating limitation of extension, and 
DC 5010 contemplating degenerative arthritis, are applicable.  38 
C.F.R. § 4.71a, DCs 5010, 5260, 5261 (2009).

In considering the applicability of other diagnostic codes, the 
Board has reviewed all criteria pertaining to the knee and finds 
that DC 5256, contemplating ankylosis of the knee; DC 5257 
contemplating recurrent subluxation or lateral instability; DC 
5258, contemplating dislocation of semilunar cartilage; DC 5259, 
contemplating symptomatic removal of semilunar cartilage; DC 
5262, contemplating malunion and nonunion of the tibia and 
fibula; and DC 5263, contemplating genu recurvatum, are not 
applicable in this instance, as the medical evidence does not 
show that the Veteran has any of these conditions.  38 C.F.R. § 
4.71a, DCs 5256, 5257, 5258, 5259, 5262, 5263 (2009).

The Board now turns to the evidence of record related to the 
knees.

The Veteran underwent VA examination in December 2005.  At that 
time, the Veteran's gait, stance, and coordination were intact.  
Motor strength was 5/5 and deep tendon reflexes were 2+ in the 
bilateral lower extremities.  Pinprick, light touch, position, 
and vibration were normal, and neurological examination was 
unremarkable.  The Veteran reported that she had intermittent 
episodes of anterior knee pain.  She reported that between flare-
ups, she was asymptomatic, and that during flare-ups, she had 
pain rated as six on a ten-point scale for several minutes or 
several hours, weekly.  The Veteran reported that over-the-
counter medication did not alleviate her pain and that going up 
or down stairs, walking, or standing for long periods of time 
exacerbated her knee pain.  She presented without the use of 
assistive devices, and denied limitations in her daily living 
activities attributable to knee pain.  She reported that she 
never had any physical therapy for her knee pain. 

Physical examination of the bilateral knees in December 2005 
revealed range of motion to 140 degrees, without pain.  The 
Veteran did not demonstrate effusion, erythema, warmth, ligament 
laxity, medial or lateral instability, atrophy, crepitus in the 
retropatellar space, or increase in pain or limitation of motion 
with repetitive range of motion testing.  The Veteran 
demonstrated negative McMurray, anterior drawer, posterior 
drawer, and Lachman tests.  She demonstrated a mild patellar 
grind test, without apprehension on patellar mobilization.  The 
extensor mechanisms were intact and the patellas appeared to 
track well with negative J-signs.  The examiner noted that the 
Veteran demonstrated mild discomfort with examination of the 
bilateral knees and opined that it was conceivable that pain 
could further limit her function; however, the degree to which 
such was conceivable could not be determined with medical 
certainty.  X-ray examination of the bilateral knees was normal.  
The Veteran was diagnosed with mild RPPS of the bilateral knees.  

VA treatment records dated in April 2006 indicate that the 
Veteran complained of left knee pain and physical examination 
revealed full range of motion.  X-ray examinations dated in April 
2006 and June 2006 revealed a normal left knee.

At the time of her December 2007 Board hearing, the Veteran 
reported that her bilateral knee condition had worsened since her 
December 2005 VA examination.  She reported that she was taking 
over-the-counter pain medication, as directed by her physician.  
She reported that she did not use any braces and did not use 
assistive devices to ambulate.  She reported that during recent 
VA treatment she was unable to complete all aspects of range of 
motion testing.  The Veteran reported that recent VA treatment 
included x-ray examination revealing pain.  She reported that she 
did a lot of therapy on her own, and that she used ice packs and 
heat, as needed.   

The Veteran underwent VA examination in April 2009.  The Veteran 
complained of burning pain.  She presented without braces and was 
able to get in and out of the chair without difficulty, and was 
able to walk heel-to-toe.  The examiner noted that the Veteran 
somewhat self-limited on squatting to 90 degrees, 3 times, 
complaining of discomfort.  Her supine range of motion was 0-130 
degrees, without any discomfort and with very minimal 
patellofemoral crepitation.  She presented without deformities or 
instability.  She was neurovascularly intact and exhibited some 
minimal lateral tracking.  X-ray examination of the bilateral 
knees was normal.  The examiner noted that the Veteran did not 
demonstrate any significant change on repetitive range of motion 
testing.  The examiner noted that the Veteran could walk 
perfectly normally, and that the Veteran did not describe any 
flare-ups or weakness.  The examiner noted that the Veteran 
considered herself incapacitated.  The Veteran reported that she 
worked part-time as a dispatcher and did not miss work.  The 
examiner diagnosed the Veteran with patellofemoral pain syndrome, 
bilateral.

Record of chart review dated in December 2009 by the VA examiner 
that examined the Veteran in April 2009 indicates that the 
examiner opined that the Veteran's RPPS was quite mild.  The 
examiner reported that he based his opinion on his previous 
examination of the Veteran, her complaints of pain, and his 
review of imaging studies. 

As discussed above, DC 5260, contemplating limitation of flexion, 
and DC 5261, contemplating limitation of extension, are 
applicable in this case.  For VA purposes, normal extension and 
flexion of the knee is from 0 to 140 degrees.  38 C.F.R.          
§ 4.71a, Plate II (2009).  

Under DC 5260, a noncompensable disability rating is warranted 
for flexion limited to 60 degrees; a 10 percent rating is 
warranted for flexion limited to 45 degrees; a 20 percent rating 
is warranted for flexion limited to 30 degrees; and a maximum 30 
percent rating is warranted for flexion limited to 15 degrees.  
Under DC 5261, contemplating limitation of extension of the leg, 
a noncompensable rating is warranted for extension limited to 5 
degrees; a 10 percent rating is warranted for extension limited 
to 10 degrees; a 20 percent rating is warranted for extension 
limited to 15 degrees; a 30 percent rating is warranted for 
extension limited to 20 degrees; a 40 percent rating is warranted 
for extension limited to 30 degrees; and a maximum 50 percent 
rating is warranted for extension limited to 45 degrees.  38 
C.F.R. § 4.71a, DCs 5260, 5261.

Review of the evidence of record dated prior to April 20, 2009 
indicates that the Veteran demonstrated full range of motion of 
the bilateral knees.  While the Veteran reported during her Board 
hearing in December 2007 that she was unable to complete all 
aspects of range of motion testing during recent VA treatment, 
review of the available treatment records are silent for such.  
Further, the evidence of record dated since April 20, 2009 
indicates that the Veteran demonstrated slightly limited range of 
motion of the bilateral knees, specifically flexion limited to 
130 degrees, as noted on VA examination in April 2009.  

Flexion limited to 45 degrees represents compensable limitation 
of flexion and extension limited to 10 degrees represents 
compensable limitation of extension, and the Veteran demonstrated 
full range of motion in December 2005 and slightly limited, yet 
noncompensable, flexion in April 2009.  Thus, for RPSS, left 
knee, and RPPS, right knee, DCs 5260 and 5261 may not serve as 
bases for compensable disability ratings for the period prior to 
April 20, 2009, or disability ratings in excess of 10 percent for 
the period after April 20, 2009.

The Board notes that separate ratings can be assigned when the 
criteria for a compensable rating under both DC 5260 and DC 5261 
are met.  VAOPGCPREC      9-2004 (September 17, 2004), 69 Fed. 
Reg. 59990 (2004).  The Board has determined that the Veteran is 
not entitled to compensable ratings under DCs 5261 or 5260.  
Because she did not meet the criteria for compensable ratings 
under DCs 5260 or 5261, there is no basis for the assignment of 
separate disability ratings under DCs 5260 or 5261.

As discussed above, DC 5019, contemplating bursitis, requires 
that such be evaluated on limitation of motion of affected part 
as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5019.  Thus, 
while the Veteran does not have clinical findings of arthritis, 
the Board must consider whether the diagnostic criteria 
pertaining to degenerative arthritis may serve as a basis for 
compensable disability ratings.  DC 5010 provides that when 
limitation of motion would be noncompensable under a limitation-
of-motion code, but there is at least some limitation of motion, 
a 10 percent rating may be assigned for each major joint so 
affected.  38 C.F.R. § 4.71a, DC 5010.

In this case, for the period prior to April 20, 2009, there is no 
evidence of at least some limitation of motion of the bilateral 
knees.  As discussed above, the Veteran demonstrated full range 
of motion on VA examination in December 2005.  Thus, DC 5010, 
contemplating degenerative arthritis, may not serve as a basis 
for compensable disability ratings for RPSS, left knee, and RPPS, 
right knee, for the period prior to April 20, 2009.  

For the period since April 20, 2009, however, there is evidence 
of at least some limitation of motion of the bilateral knees.  As 
discussed above, the Veteran demonstrated flexion limited to 130 
degrees on VA examination in April 2009.  Thus, DC 5010 may serve 
as a basis for 10 percent disability ratings, but no more, for 
RPPS, left knee, and RPPS, right knee, for the period since April 
20, 2009. 

Finally, as to the entire appellate period, the Board notes that 
consideration has been given to the Veteran's functional loss due 
to pain on motion under the provisions of 38 C.F.R. §§ 4.40, 4.45 
for all rating codes potentially applicable to the Veteran's 
disabilities.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Within 
this context, a finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).  The Board finds that the effects of pain reasonably 
shown to be due to the Veteran's bilateral knees are contemplated 
in the assigned disability ratings.  On VA examination in 
December 2005, the Veteran demonstrated mild discomfort of the 
bilateral knees, during her December 2007 testimony she reported 
that she experienced worsening knee pain, and on VA examination 
in April 2009, she complained of burning pain.  However, there is 
no indication that pain has caused functional loss greater than 
that contemplated by the disability ratings assigned.  38 C.F.R. 
§ 4.40, 4.45 (2008); DeLuca v. Brown, supra.

Plantar Fasciitis

The Veteran's plantar fasciitis, left foot, and plantar 
fasciitis, right foot, were both initially assigned 
noncompensable disability ratings under DCs 5099-5020, effective 
September 24, 2005.  By a May 2010 rating decision, the 
disability ratings assigned to each were increased to 10 percent 
under DCs 5099-5020, effective April 20, 2009.

DC 5099 indicates the disability is not listed in the Schedule 
for Rating Disabilities and it has been rated by analogy under a 
closely related disease or injury.  38 C.F.R. §§ 4.20, 4.27.  In 
the present case, the RO rated the claim under DC 5020, 
contemplating synovitis.  Synovitis is to be rated on limitation 
of motion of affected part as degenerative arthritis.  Thus, DC 
5271, contemplating limitation of motion of the ankle, and DC 
5010, contemplating degenerative arthritis, are applicable.  
Further, DC 5284, contemplating other foot injuries, is 
applicable.  38 C.F.R.          § 4.71a, DCs 5010, 5020, 5271, 
5284 (2009).

In considering the applicability of other diagnostic codes, the 
Board has reviewed all criteria pertaining to the ankle and foot 
and finds that DC 5270, contemplating ankylosis of the ankle; DC 
5272, contemplating ankylosis of the subastragalar or tarsal 
joint; DC 5273, contemplating malunion of the os calcis or 
astragalus; DC 5274, contemplating astragalectomy; DC 5276, 
contemplating acquired flatfoot; DC 5277, contemplating bilateral 
weak foot; DC 5278, contemplating acquired pes cavus; DC 5279, 
contemplating Morton's disease; DC 5280, contemplating unilateral 
hallux valgus; DC 5281, contemplating severe unilateral hallux 
rigidus; DC 5282, contemplating hammertoe; and DC 5283, 
contemplating malunion or nonunion of the tarsal or metatarsal 
bones, are not applicable in this instance, as the medical 
evidence does not show that the Veteran has any of these 
conditions.  38 C.F.R. § 4.71a, DCs 5270, 5272, 5273, 5274, 5276, 
5277, 5278, 5279, 5280, 5281, 5282, 5283 (2009).

As a preliminary matter, the Board notes that review of the 
evidence of record relevant to the Veteran's feet indicates that 
the symptomatology attributed to her left foot was more severe 
than that of her right foot as of February 16, 2007.  While the 
Board was able to consider the Veteran's claim of entitlement to 
increased disability ratings for her bilateral knees within the 
time periods created by the RO's March 2006 and May 2010 rating 
decisions, specifically, the period prior to April 20, 2009, and 
the period since April 20, 2009, such is not appropriate when 
considering the Veteran's bilateral feet.   

Thus, as to the Veteran's plantar fasciitis, left foot, and 
plantar fasciitis, right foot, the Board must consider the 
Veteran's claim of entitlement to increased disability ratings 
separately.  The Board will consider the Veteran's claim, as to 
her left foot, within different time periods, specifically, the 
period prior to February 16, 2007, and the period after February 
16, 2007.  The Board will consider her claim, as to her right 
foot, within the time periods created by the RO's above-
referenced rating decisions, the period prior to April 20, 2009, 
and the period since April 20, 2009.

The Board now turns to the evidence of record related to the feet 
dated during the entire appellate period.

The Veteran underwent VA examination in December 2005.  At that 
time, the Veteran presented without pedal edema and had palpable 
pedal pulses.  Her gait, stance, and coordination were intact.  
Motor strength was 5/5 and deep tendon reflexes were 2+ in the 
bilateral lower extremities, with down going plantars.  Pinprick, 
light touch, position, and vibration were normal, and 
neurological examination was unremarkable.  The Veteran reported 
that she underwent a series of injections in her left heel, which 
had not been helpful.  She reported that she never had any 
stretching or immobilization for her foot pain.  The examiner 
noted that a bone scan ruled out stretch reaction.  The Veteran 
reported that her foot pain was intermittent and equal.  She 
reported that between flare-ups, she was relatively pain-free, 
and that during flare-ups, she had pain rated as seven on a ten-
point scale for several minutes or several hours, daily.  She 
reported that standing and walking exacerbated her foot pain, and 
that she was able to stand for 20 or 25 minutes and walk for 2 
blocks.  She presented wearing tennis shoes and denied having 
used corrective shoes, braces, or inserts.  The Veteran reported 
some problems in her daily living activities, shopping for long 
periods of time, and pain on repetitive motion, without 
limitation of motion.  She reported that she was able to perform 
chores and yard work, without limitation.  

Physical examination of the feet in December 2005 revealed some 
mild tenderness to palpation at the medial tubercles of the 
calcanei at the port of insertion of the plantar fascia.  In the 
sitting position, the medical longitudinal arch was well-
maintained, but in the standing position there was some loss.  In 
the sitting position, the hind foot and the Achilles tendon 
assumed approximately 2-3 degrees of varus alignment, and in the 
standing position such assumed neutral alignment.  Active and 
passive tibiotalar range of motion was 20 degrees of dorsiflexion 
and 45 degrees of plantar flexion, without pain.  There were 
palpable dorsalis pedis pulses and brisk capillary refill in the 
nail beds.  There was no increase in pain or limitation of motion 
with repetitive range of motion testing.  The Veteran presented 
without calluses or evidence of abnormal weight-bearing, edema, 
ecchymosis, instability, or claw, mallet, or hammertoe 
deformities.  The hind foot was supple.  The examiner noted that 
the Veteran demonstrated mild discomfort with examination of the 
feet and that it was conceivable that pain could further limit 
her function; however, the degree to which such was conceivable 
could not be determined with medical certainty.  X-ray 
examination of the feet was normal.  The Veteran was diagnosed 
with mild plantar fasciitis of the bilateral feet.  

VA treatment records dated in March 2006 indicate that the 
Veteran reported pain in her feet.  VA treatment records dated in 
April 2006 indicate that the Veteran complained of worsening 
bilateral foot pain.  Physical examination revealed 2+ pulses, 
and normal deep tendon reflexes.  X-ray examination of the 
bilateral feet at that time was normal, with normally-maintained 
arches and normal bones and joints.

VA podiatry treatment records dated in June 2006 indicate that 
the Veteran complained of pain and discomfort in her feet, with 
numbness and tingling, aggravated by weight bearing activity.  
She reported that she tried to remember to complete her 
stretching exercises, but she did not complete such daily.  The 
examiner noted that the Veteran was prescribed orthotics, but 
presented wearing flip-flops.  Physical examination revealed 
intact neurovascular status.  The Veteran demonstrated numbness 
and tingling present upon percussion of the posterior tibial 
nerve of the left foot, and pain on palpation associated with the 
middle one-third of the medial band of the plantar fascia with 
numbness and tingling present upon percussion of the posterior 
tibial nerve of the right foot.  The findings attributed to the 
right foot were less severe than those of the left foot.  The 
Veteran demonstrated decreased medial arch and calcaneus in 
rectus upon weight bearing, bilaterally.  X-ray examination 
revealed calcaneal inclination angle to be decreased, however, 
bisection of the talus and first metatarsal were parallel with no 
metatarsus primus elevatus noted and no talonavicular cuneiform 
sag noted, bilaterally.  No increase in Kites angle or 
infracalcaneal spur fracture or other bony lesion was found, 
bilaterally.  The Veteran was advised to wear orthotics on a 
daily basis and discontinue the use of other footwear.  She was 
advised to complete stretching exercises five times each day and 
icing three times a day.  

VA treatment records dated in August 2006 indicate that the 
Veteran underwent electrodiagnostic testing, results of which 
failed to reveal tarsal tunnel.

VA physical therapy records dated in January 2007 indicate that 
the Veteran complained of constant pain with weight bearing 
activities, and sharp pain in her heels with intermittent 
shooting pain into the balls of her feet.  Left ankle 
dorsiflexion was -25 degrees, and plantar flexion was 57 degrees.  
Right ankle dorsiflexion was -22 degrees and plantar flexion was 
55 degrees.  VA podiatry treatment records also dated in January 
2007 indicate that the Veteran complained of pain unabated by 
stretching, icing, and shoe gear modification.  Physical 
examination revealed pain on palpation to the medial band of 
plantar fascia and insertion into calcaneus.

VA physical therapy records dated in February 2007 indicate that 
the treatment provider noted that the Veteran was unable to 
remain for the entire session.  The Veteran reported that she had 
a little bit of improvement and that she had been using cold 
packs and doing exercise as directed.  Left ankle dorsiflexion 
was -15 degrees, and plantar flexion was 40 degrees.  Right ankle 
dorsiflexion was -22 degrees and plantar flexion was 50 degrees.  

VA physical therapy records dated in March 2007 indicate that the 
Veteran reported decreased pain in her feet, but reported that 
she still experienced sharp pain upon rising in the morning and 
during ambulation during even short distances.  The Veteran 
described her current heel pain as zero on a ten-point pain 
scale, however she complained of sharp pain with palpation to the 
left distal one-third of the third metatarsal body and right 
proximal head of the fifth metatarsal.  She reported that she was 
performing exercises for at least 30 minutes every other day, as 
instructed.  Left ankle dorsiflexion was -10 degrees, and plantar 
flexion was 45 degrees.  Right ankle dorsiflexion was -20 degrees 
and plantar flexion was 56 degrees.  

VA treatment records dated in April 2007 indicate that the 
Veteran reported that her orthotics helped with foot pain, but 
she presented without orthotics.  She reported that she changed 
to a job that required less weight-bearing and that such had also 
helped with her foot pain.  Physical examination revealed no pain 
to right heel but pain on palpation to insertion of plantar 
fascia of the right heel and limited ankle joint dorsiflexion.  
The Veteran obtained a trigger point injection in the right heel 
and was advised as to the importance of daily use of her 
orthotics and stretching and icing.  VA treatment records dated 
in April 2007, the day after the above-described treatment, 
indicate that the Veteran demonstrated left ankle dorsiflexion to 
-10 degrees, and plantar flexion to 45 degrees, and right ankle 
dorsiflexion to -20 degrees, and plantar flexion to 56 degrees.

VA treatment records dated in April 2007 indicate that the 
Veteran did not appear for her last physical therapy appointment, 
and cancelled the appointment prior.  

VA treatment records dated in September 2007 indicate that the 
Veteran reported that her right heel pain had improved and that 
she received trigger point injections and used rigid custom 
orthotics.  Examination revealed no pain of the right heel on 
palpation and she was diagnosed with plantar fasciitis, resolved.  
The treatment provider noted that they planned to continue 
conservative treatment to prevent recurrence and that that 
discussed surgery and related complications as a last option.  

At the time of her December 2007 Board hearing, the Veteran 
reported that she had been getting shocks in her feet, had been 
given arch supports, and was going through physical therapy.  She 
reported that her VA doctors informed her that foot surgery was 
an option, and such was up to her.  

VA treatment records dated in May 2008 indicate that the Veteran 
companied of left foot pain for the past 2-3 weeks.  She was 
advised to wear her orthotics all the time and she and her 
treatment provider discussed exercises.

VA treatment records dated in February 2009 indicate that the 
Veteran complained of foot pain and reported that she experienced 
intermittent burning and tingling and wanted to see a podiatrist 
for foot injections.

The Veteran underwent VA examination in April 2009.  At that 
time, the Veteran complained of occasional numbness and pain 
mainly around the heels, going up around the arches, slightly 
more severe in the left foot, for which inserts were not helpful.  
On physical examination, the Veteran presented with planovalgus 
feet which were pronated.  She demonstrated valgus heels and 
tenderness at the anterior inferior aspect of the heels, mainly 
on the medial side, and a nontender dorsal lateral hard corn on 
the left foot, without evidence of calluses elsewhere.  She 
demonstrated 10 degrees of dorsiflexion, and 35 degrees of 
plantar flexion.  X-ray examination of the feet revealed 
planovalgus flatfoot with talonavicular degenerative changes and 
some cystic formation in the navicula, with less degeneration and 
some spurring of the dorsum of the navicula in the right foot.  
Neurological examination was normal.  The examiner noted that the 
Veteran did not demonstrate any significant change on repetitive 
range of motion testing.  The examiner noted that the Veteran 
could walk perfectly normally, and that the Veteran did not 
describe any flare-ups or weakness.  The examiner noted that the 
Veteran considered herself incapacitated.  The Veteran reported 
that she worked part-time as a dispatcher and did not miss work.  
The examiner diagnosed the Veteran with plantar fasciitis with 
planovalgus feet, flexible.

Record of chart review dated in December 2009 by the VA examiner 
that examined the Veteran in April 2009 indicates that the 
examiner opined that the Veteran's plantar fasciitis was 
moderate.  The examiner reported that he based his opinion of 
such on his previous examination of the Veteran, her complaints 
of pain, and his review of imaging studies. 

Left Foot

The Board now turns to consideration of the Veteran's claim of 
entitlement to increased disability ratings for plantar 
fasciitis, left foot, for the period prior to February 16, 2007, 
and the period since February 16, 2007.

For VA purposes, normal range of motion of the ankle includes 
dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  38 
C.F.R. § 4.71a, Plate II (2009).  DC 5271 provides for a 10 
percent rating where there is moderate limitation of motion of 
the ankle, and for a maximum 20 percent evaluation for marked 
limitation of motion of the ankle.  38 C.F.R. § 4.71a, DC 5271.  

There is no medical evidence of record, related to the left foot, 
dated prior to February 16, 2007, to indicate that the Veteran 
demonstrated moderate limitation of motion of the left ankle, as 
is required for a compensable disability rating.  Significantly, 
during such time period, the Veteran demonstrated normal or 
better than normal range of motion on each instance of range of 
motion testing.  As such, DC 5271 may not serve as a basis for a 
compensable disability rating for plantar fasciitis, left foot, 
the period prior to February 16, 2007.  

However, the evidence of record, related to the left foot, dated 
since February 16, 2007 indicates that the Veteran demonstrated 
range of motion of the left ankle to include dorsiflexion of -15 
degrees and plantar flexion of 40 degrees on February 16, 2007.  
She has demonstrated dorsiflexion of -10 degrees in March 2007, 
April 2007, and April 2009.  She demonstrated normal plantar 
flexion in March 2007 and April 2007 and plantar flexion of 35 
degrees in April 2009.  The Board finds that dorsiflexion of -10 
and -15 degrees represents moderately limited dorsiflexion.  

As the Veteran demonstrated normal plantar flexion and plantar 
flexion of 35 degrees, only 10 degrees less than normal, the 
Board finds that the Veteran's left ankle range of motion, 
including dorsiflexion and plantar flexion, is not marked, as is 
required for a 20 percent disability rating under DC 5271.  As 
such, the Board finds that the Veteran's plantar fasciitis, left 
foot, warrants a 10 percent disability rating, but no more, since 
February 16, 2007.  

As discussed above, DC 5020, contemplating synovitis, requires 
that such be evaluated on limitation of motion of affected part 
as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5019.  Thus, 
while the Veteran does not have clinical findings of arthritis, 
as to the left foot, for the period prior to February 16, 2007, 
the Board must consider whether the diagnostic criteria 
pertaining to degenerative arthritis may serve as a basis for a 
compensable disability rating.  The Board notes here that there 
exists clinical evidence of degenerative arthritis as of April 
20, 2009.  DC 5010 provides that when limitation of motion would 
be noncompensable under a limitation-of-motion code, but there is 
at least some limitation of motion, a 10 percent rating may be 
assigned for each major joint so affected.  38 C.F.R. § 4.71a, DC 
5010.

In this case, as to the Veteran's left foot, for the period prior 
to February 16, 2007, the Board found that the Veteran's range of 
motion warrants a noncompensable disability rating.  There is no 
evidence of at least some limitation of motion.  The Veteran 
demonstrated normal or better than normal range of motion, as to 
the left ankle, on each instance of range of motion testing.  
Thus, DC 5010, contemplating degenerative arthritis, may not 
serve as a basis for a compensable disability rating for plantar 
fasciitis, left foot, the period prior to February 16, 2007.  For 
the period since February 16, 2007, the Board has already 
determined that the Veteran demonstrated compensable limitation 
of motion of the left ankle.  As the Veteran is in receipt of a 
10 percent disability rating for limitation of motion, DC 5010 
may not serve as a basis for a disability rating in excess of 10 
percent for plantar fasciitis, left foot, for the period since 
February 16, 2007.  38 C.F.R. § 4.71a, DC 5010.

There is no medical evidence of record, related to the left foot, 
dated prior to February 16, 2007, to indicate that the Veteran 
experiences moderate symptomatology of a foot injury, as is 
required by DC 5284 for a 10 percent rating for foot injuries, 
other.  Further, there is no evidence of record, related to the 
left foot, dated since February 16, 2007 to indicate that the 
Veteran experiences moderately severe symptomatology of a foot 
injury, as is required by DC 5284 for a 20 percent disability 
rating.  Significantly, the VA examiner, in December 2009, opined 
that the Veteran's plantar fasciitis was moderate.  Thus, DC 5284 
may not serve as a basis for a compensable disability rating for 
plantar fasciitis, left foot, for the period prior to February 
16, 2007, or a disability rating in excess of 10 percent for 
plantar fasciitis, left foot, the period since February 16, 2007.  
38 C.F.R. § 4.71a, DC 5284.

Finally, the Board notes that consideration has been given to the 
Veteran's functional loss, related to the left foot, due to pain 
on motion under the provisions of 38 C.F.R. §§ 4.40, 4.45 for all 
rating codes potentially applicable to the Veteran's disability.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Within this context, a 
finding of functional loss due to pain must be supported by 
adequate pathology and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  The 
Board finds that the effects of pain reasonably shown to be due 
to the Veteran's left foot are contemplated in the assigned 
disability ratings.  During instances of treatment and during her 
Board testimony in December 2007, the Veteran described foot 
pain.  However, there is no indication that pain has caused 
functional loss greater than that contemplated by the disability 
ratings assigned.  38 C.F.R. § 4.40, 4.45 (2008); DeLuca v. 
Brown, supra.

Right Foot

The Board now turns to consideration of the Veteran's claim of 
entitlement to increased disability ratings for plantar 
fasciitis, right foot, for the period prior to April 20, 2009, 
and the period since April 20, 2009.

For VA purposes, normal range of motion of the ankle includes 
dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  38 
C.F.R. § 4.71a, Plate II (2009).  DC 5271 provides for a 10 
percent rating where there is moderate limitation of motion of 
the ankle, and for a maximum 20 percent evaluation for marked 
limitation of motion of the ankle.  38 C.F.R. § 4.71a, DC 5271.  

There is no medical evidence of record, related to the right 
foot, dated prior to April 20, 2009, to indicate that the Veteran 
demonstrated moderate limitation of motion of the right ankle, as 
is required for a compensable disability rating.  Significantly, 
during such time period, the Veteran demonstrated normal or 
better than normal range of motion on each instance of range of 
motion testing wherein numeric results were recorded.  In this 
regard, the Board notes that at the time of her April 2007 right 
heel trigger point injection, the examiner noted that the Veteran 
demonstrated limited ankle range of motion.  However, there is no 
evidence upon which the Board may determine that such limited 
range of motion represented moderate limitation of motion of the 
right ankle.  As such, DC 5271 may not serve as a basis for a 
compensable disability rating for plantar fasciitis, right foot, 
for the period prior to April 20, 2009.  

Further, the evidence of record, related to the right foot, dated 
since April 20, 2009 indicates that the Veteran demonstrated 
range of motion of the right ankle limited to 10 degrees 
dorsiflexion and 35 degrees plantar flexion, as noted on VA 
examination in April 2009.  The Board finds that dorsiflexion 
limited to 10 degrees represents half of normal dorsiflexion and 
thus may consider the Veteran's limited right ankle range of 
motion to be moderate.  However, as the Veteran demonstrated 
plantar flexion to 35 degrees, only 10 degrees less than normal 
plantar flexion, the Board finds that the Veteran's right ankle 
range of motion, including dorsiflexion and plantar flexion, is 
not marked, as is required for a 20 percent disability rating 
under DC 5271.  As such, DC 5271 may not serve as a basis for a 
disability rating in excess of 10 percent for plantar fasciitis, 
right foot, for the period since to April 20, 2009.  

As discussed above, DC 5020, contemplating synovitis, requires 
that such be evaluated on limitation of motion of affected part 
as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5019.  Thus, 
while the Veteran does not have clinical findings of arthritis, 
as to the right foot, for the period prior to April 20, 2009, the 
Board must consider whether the diagnostic criteria pertaining to 
degenerative arthritis may serve as a basis for a compensable 
disability rating.  DC 5010 provides that when limitation of 
motion would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, DC 5010.

In this case, as to the Veteran's right foot, for the period 
prior to April 20, 2009, the Board found that the Veteran's range 
of motion warrants a noncompensable disability rating.  There is 
no evidence of at least some limitation of motion.  The Veteran 
demonstrated normal or better than full range of motion, as to 
the right ankle, on each instance of range of motion testing 
wherein numeric results were recorded.  As discussed above, at 
the time of her April 2007 right heel trigger point injection, 
the examiner noted that the Veteran demonstrated limited ankle 
range of motion.  However, records dated one day subsequent to 
such notation indicate that the Veteran demonstrated better than 
normal range of motion of the right ankle.  As such, it appears 
that the April 2007 notation referred to the Veteran's left 
ankle.  Thus, there is no evidence of at least some limitation of 
motion, and DC 5010 may not serve as a basis for a compensable 
disability rating for plantar fasciitis, right foot, for the 
period prior to April 20, 2009.  

For the period since April 20, 2009, the Board notes that there 
exists clinical evidence of arthritis, as noted at the time of 
the VA examination in April 2009.  The Board has already 
determined that the Veteran demonstrated compensable limitation 
of motion of the right ankle.  As the Veteran is already in 
receipt of a 10 percent disability rating for limitation of 
motion, DC 5010 may not serve as a basis for a disability rating 
in excess of 10 percent for plantar fasciitis, right foot, for 
the period since April 20, 2009. 

There is no medical evidence of record, related to the right 
foot, dated prior to April 20, 2009, to indicate that the Veteran 
experienced moderate symptomatology of a foot injury, as is 
required by DC 5284 for a 10 percent rating for foot injuries, 
other.  Further, there is no evidence of record, related to the 
right foot, dated since April 20, 2009 to indicate that the 
Veteran experiences moderately severe symptomatology of a foot 
injury, as is required by DC 5284 for a 20 percent disability 
rating.  Significantly, the VA examiner, in December 2009, opined 
that the Veteran's plantar fasciitis was moderate.  Thus, DC 5284 
may not serve as a basis for a compensable disability rating for 
plantar fasciitis, right foot, the period prior to April 20, 
2009, or a disability rating in excess of 10 percent for plantar 
fasciitis, right foot, the period since April 20, 2009.  38 
C.F.R. § 4.71a, DC 5284.

Finally, the Board notes that consideration has been given to the 
Veteran's functional loss, related to the right foot, due to pain 
on motion under the provisions of 38 C.F.R. §§ 4.40, 4.45 for all 
rating codes potentially applicable to the Veteran's disability.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Within this context, a 
finding of functional loss due to pain must be supported by 
adequate pathology and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  The 
Board finds that the effects of pain reasonably shown to be due 
to the Veteran's right foot are contemplated in the assigned 
disability ratings.  During instances of treatment and during her 
Board testimony in December 2007, the Veteran described foot 
pain.  However, there is no indication that pain has caused 
functional loss greater than that contemplated by the disability 
ratings assigned.  38 C.F.R. § 4.40, 4.45 (2008); DeLuca v. 
Brown, supra.

Conclusion

In sum, as to each of the Veteran's claims, the Board has 
considered whether a higher rating might be warranted for any 
period of time during the pendency of this appeal.  Fenderson v. 
West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 
505 (2007).  As discussed above, the symptomatology of the 
Veteran's plantar fasciitis, left foot, warrants a 10 percent 
disability rating, but no more, as of February 16, 2007.  To this 
extent only, the claim of entitlement to an increased disability 
rating for plantar fasciitis, left foot, is granted.

However, the weight of the probative evidence of record 
demonstrates that for the period prior to April 20, 2009, the 
Veteran's RPPS, left knee, RPPS, right knee, and plantar 
fasciitis, right foot, have not warranted compensable disability 
ratings.  Also, for the period since April 20, 2009, such 
disabilities have not warranted disability ratings in excess of 
10 percent.  As the preponderance of the evidence is against the 
claims for increased disability ratings for RPPS, left knee, 
RPPS, right knee, and plantar fasciitis, right foot, as well as 
for plantar fasciitis, left foot, for the period since February 
16, 2007, the claims must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's disability picture is not so unusual or exceptional 
in nature as to warrant referral of his case to the Director or 
Under Secretary for review for consideration of an extraschedular 
evaluation.  38 C.F.R. § 3.321(b)(1) (2009). Here, as discussed 
above, the rating criteria for the Veteran's RPPS, left knee; 
RPPS, right knee: plantar fasciitis, left foot; and plantar 
fasciitis, right foot, reasonably describe her disability level 
and symptomatology.  Thus, as the Veteran's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluations are adequate, and no referral for extraschedular 
evaluation is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. 
Cir. 2009).










(CONTINUED ON THE NEXT PAGE)


In Rice v. Shinseki, 22 Vet. App. 447 (2009), the held that a 
claim of entitlement to a total disability rating based on 
individual unemployability (TDIU) is part of an increased rating 
claim when such claim is raised by the record.  The Court further 
held that when evidence of unemployability is submitted at the 
same time that the Veteran is appealing the initial rating 
assigned for a disability, the claim for TDIU will be considered 
part and parcel of the claim for benefits for the underlying 
disability.  Id.  In this case, the Board finds that a claim for 
a TDIU is not raised by the record as the evidence of record 
fails to show that the Veteran is unemployable.  In this regard, 
the Board notes that the Veteran is currently employed.  
Therefore, the Board finds that no further consideration of a 
TDIU is warranted.  


ORDER

A compensable disability rating for RPPS, left knee, prior to 
April 20, 2009, is denied.

A disability rating in excess of 10 percent for RPPS, left knee, 
since April 20, 2009, is denied.

A compensable disability rating for RPPS, right knee, prior to 
April 20, 2009, is denied.

A disability rating in excess of 10 percent for RPPS, right knee, 
since April 20, 2009, is denied.

A disability rating of 10 percent, but no more, for plantar 
fasciitis, left foot, is granted, effective February 16, 2007, 
subject to the laws and regulations regarding monetary awards.

A disability rating in excess of 10 percent for plantar 
fasciitis, left foot, since February 16, 2007, is denied.

A compensable disability rating for plantar fasciitis, right 
foot, prior to April 20, 2009, is denied.

A disability rating in excess of 10 percent for plantar 
fasciitis, right foot, since April 20, 2009, is denied.




____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


